DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 11/17/2021 are acknowledged.  Claim 1 is amended; claims 2-8 and 12-21 are canceled; no claims are withdrawn; claims 1 and 9-11 are pending and have been examined on the merits.

Claim Objections
The objection to claim 1, as set forth at p. 2 of the previous Office Action, is withdrawn in view of the amendment of the claim.

Claim Rejections - 35 USC § 112
The rejection of claims 1 and 9-11 under 35 U.S.C. § 112(a), as set forth at pp. 3-6 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Jang et al, WO 2014/027832, published 2/20/2014 (cite N, PTO-892, 3/22/2019; herein “Jang” - citations refer to US 2015/0231163, cite A, PTO-892, 3/22/2019, which is relied on as an English language equivalent).
Jang teaches methods for the prevention of colitis by administering a composition comprising Codonopsis lanceolata extract in a nutraceutical composition (Title; Abst.; [0010], [0012], [0014], [0017], [0052], [0061-2]).  
Jang teaches that the Codonopsis lanceolata extract is an active ingredient of the compositions for preventing colitis [0063], teaches that the composition can be a food composition [0070] (i.e. a health food composition) and teaches administering the extract-based active ingredient in the compositions at 0.1 – 1000 mg/kg/day [0069].
The administration of health food compositions comprising 1 – 1000 mg/kg/day of the active ingredient of Codonopsis lanceolata extract made obvious by the disclosure of Jang clearly constitutes the administration of a therapeutically effective amount of Codonopsis lanceolata extract to said subject in need thereof because instant claim 10 recites a method for promoting proliferation or growth of beneficial intestinal bacteria in a subject in need thereof, comprising administering a therapeutically effective amount of Codonopsis lanceolata extract to the subject to promote proliferation or growth of beneficial intestinal bacteria in the subject wherein the health food composition is administered orally with an administration dosage of 1-2000 mg/kg/day; hence, administration of 1-1000 mg/kg/day as taught by Jang constitutes administration of a therapeutically effective amount of the Codonopsis lanceolata extract unless claim 10 is not enabled for the full scope of the claim.
Codonopsis lanceolata extract to prevent colitis would include everyone because everyone would want to prevent having colitis.
Jang teaches that the Codonopsis lanceolata extract is prepared by extraction with a solvent which is preferably water, alcohol or a mixture thereof wherein the alcohol is preferably methanol or ethanol ([0054], [0060-1], claims 14, 15 and 18), i.e. wherein the extraction solvent can be 0-100% ethanol in water; hence, a person of ordinary skill in the art at the time of filing would have found it obvious to practice the method made obvious by Jang wherein the extract of Codonopsis lanceolata can be a 95% ethanol in water extract with a reasonable expectation of success because Jang teaches that the extraction solvent for Codonopsis lanceolata can be ethanol in water with the ethanol at 0-100% of the composition.
The health food compositions comprising an extract of Codonopsis lanceolata administered in the method set forth by Jang are prebiotic compositions because the extract of Codonopsis lanceolata constitutes a prebiotic as set forth in the original disclosure (specification, p. 7, ll. 5-7).
Because the method made obvious by Jang comprises all of the claimed method steps of claim 1, the method of Jang would inherently promote proliferation or growth of beneficial intestinal bacteria.
The subject population for the application of the method of instant claim 1 would be everybody because everyone would benefit from promoting proliferation or growth of beneficial intestinal bacteria in their gastrointestinal tract.
Codonopsis lanceolata extract to said subject in need thereof wherein the Codonopsis lanceolata extract is a 95% ethanol in water extract of Codonopsis lanceolata, wherein the Codonopsis lanceolata extract is administered in the form of a health food composition comprising the Codonopsis lanceolata extract as the active ingredient and wherein the health food composition is a prebiotic composition wherein the proliferation or growth of beneficial intestinal bacteria is promoted in the subject; therefore, claim 1 is prima facie obvious.
Note:  As stated in the MPEP 2141. III.: ”In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.”
See MPEP 2144 (IV):  The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem.  It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Additionally, it should be pointed out that the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Anemarrhena asphodeloides Bunge extract, 20 - 80 % of a Galla Rhois extract and 10 – 40 % of the Codonopsis lanceolata extract [0059] and teaches that the extract-based active ingredients can comprise 0.01 – 50% of the health food composition administered in the method [0070]; therefore, claim 9 is prima facie obvious.
Regarding claim 10, Jang teaches that the compositions can be orally administered and teaches that the extract-based active ingredient in the compositions is at a concentration of 0.1 – 1000 mg/kg/day [0069]; hence, a person of ordinary skill in the art at the time of filing would have found it obvious for the health food composition to be administered orally with an administration dosage of 0.1 – 1000 mg/kg/day; therefore, claim 10 is prima facie obvious.
Regarding claim 11, Jang teaches that the Codonopsis lanceolata extract is an extract of the root of Codonopsis lanceolata [0120]; therefore, claim 11 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 6-7 regarding the claim objection and rejection under 35 U.S.C. § 112(a) are moot as the rejections have been withdrawn.  The amendment of the claims necessitated the rejection set forth above.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651